Case 8:21-cr-00335-PX Document 30 Filed 08/26/21 Page 1 of 3

LOGE, ——— ENTERED
— D

—— RECEIvep
(7) CKD: USAO 2020R00076 AUG Z 6 2021

IN THE UNITED STATES DISTRICT COURTCLERK’U GREENBELT
FOR THE DISTRICT OF MARYLAND DISTRICT On act COURT

UNITED STATES OF AMERICA a DEPUTY
v. *  CRIMINALNO. PXSICAADID
*
FODAY NABIE, * (Interstate Transportation of Stolen

* Property, 18 U.S.C. § 2314; Aiding and
Defendant *  Abetting, 18 U.S.C. § 2; Forfeiture, 18

* U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p),

* 28 U.S.C. § 2461(c))

INFORMATION

COUNT ONE
(Interstate Transportation of Stolen Property)

The Acting United States Attorney for the District of Maryland charges that:
On or about January 29, 2020, in the District of Maryland and elsewhere, the defendant,
FODAY NABIE,
did transport, transmit, and transfer in interstate and foreign commerce goods, wares,
merchandise, and money, of the value of $5,000 or more, knowing the same to have been stolen

and converted.

18 U.S.C. § 2314
18 U.S.C. §2
Case 8:21-cr-00335-PX Document 30 Filed 08/26/21 Page 2 of 3

FORFEITURE ALLEGATION

 

The Acting United States Attorney for the District of Maryland further charges that:
1. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.
§§ 981(a)(1)(c), 982(a)(2), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the
defendant’s conviction under Count One of this Information.
Transportation of Stolen Property Forfeiture
Ds Upon conviction of the offense alleged in Count One of this Information, the
defendant,
FODAY NABIE,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
any property, real or personal, which constitutes or is derived from proceeds traceable to the
offense, including, but not limited to, approximately $2,500 in U.S. Currency seized during
execution of a search warrant on January 29, 2020.
Substitute Assets
3. If, as a result of any act or omission of the defendant, any of the property

described above as being subject to forfeiture:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c; has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be subdivided

without difficulty,
Case 8:21-cr-00335-PX Document 30 Filed 08/26/21 Page 3 of 3

the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), shall
be entitled to forfeiture of substitute property up to the value of the forfeitable property described

above.

18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

Date: 4/2 Loy JHE hn ata aH 4 feosysr ft Ai(!
[ | Jonathan F. Lenzner ( [/ ! /

Acting United States Attorney
